Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In view of the amendments and the arguments, the Examiner withdraws all the previous rejections and submits a second non-final for clarity of the record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with the elastomeric matrix without a retention element…injecting a thermoplastic elastomer to create an elastomeric matrix”.  “The elastomeric matrix” and later “a elastomeric matrix” both lack antecedent basis and its confusing if this is the same or different components.  Further, due to the claim being a method step, it is confusing if the elastomeric matrix can be involved in this step since its injected molded in a later step.  As such the claim is determined to be indefinite.  For Examination purposes, the claim is to be interpreted as “A method for manufacturing a brush head, the method comprising the steps of: positioning a plurality of bristle tufts each comprising a plurality of bristle strands in a positioning mechanism; applying heat to a proximal end of the a elastomeric matrix that at least partially encompasses each of the proximal end head portions and the platen; and removing the positioning mechanism and the mold.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inns (US 5,970,564) in view of Fassler (EP142885A2).
Regarding claim 1 (Original) Inns discloses a brush head assembly comprising: 
a hard platen (Item 3) ; 
a plurality of bristle tufts (Item 8), each of which comprises a plurality of bristle strands having a proximal end (near Item 25) and a free end (near Item 21); 
an elastomeric matrix (Item 25); 
wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with the elastomeric matrix without a retention element; 
and further wherein the elastomeric matrix is bound to the hard platen (Column 6 Lines 5-28).

Fassler teaches wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with an injected polymeric matrix without a retention element (Page 5 Lines 7-33).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the known technique of melting the bristles to fuse them together as taught by Fassler to properly retain the bristles in the flexible elastomeric matrix of Inns.  Using fused bristles in an injection molded process is beneficial since it’s a simple process that allows the melted bristle ends self retain within the molding process (Fassler Page 3 Lines 6-25).
Please note this is a product claim, the process of injection molding or application of heat is a process and not required by a product claim as long as the end product has equivalent structure (see MPEP 2113).
Regarding claim 2, (Original) Inns in view of Fassler disclose the brush head assembly of claim 1, wherein the bristle strands are made of nylon (Inns; Column 4 Lines 4-7).
Regarding claim 3, (Original) Inns in view of Fassler disclose the brush head assembly of claim 1, wherein the bristle strands are coated with a polymer that promotes bonding of the bristle tufts to the elastomeric matrix (Inns; Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 4, (Original) Inns in view of Fassler disclose the brush head assembly of claim 3, wherein said polymer is selected from the group consisting of polyurethane, polybutylene terephthalate, polyolefm, and combinations thereof (Inns; discloses a list of polymers in Column 4 Lines 13-21 and a list of bristles in Column 4 Lines 4-7. Which include 
Regarding claim 5, (Original) Inns in view of Fassler disclose the brush head assembly of claim 1 wherein the elastomeric matrix is made from a flexible thermoplastic elastomer (Inns Column 4 Lines 66-67).
Regarding claim 6, (Original) Inns in view of Fassler disclose the brush head assembly of claim 1 wherein the platen has a higher elastic modulus value than the elastomeric matrix (Inns Column 3 Lines 60-63).
Regarding claim 7, (Currently Amended) Inns discloses a method for manufacturing a brush head, the method comprising the steps of: 
positioning a plurality of bristle tufts each comprising a plurality of bristle strands in a positioning mechanism (Column 6 Lines 8-14, “metal plate”); 
positioning a platen in a spaced apart relation to the proximal end head portions of the bristle tufts using a mold (Column 6 Lines 15-26); 
injecting a thermoplastic elastomer to create an elastomeric matrix that at least partially encompasses each of the proximal end head portions and the platen (Column 6 Lines 15-26);  and 
removing the positioning mechanism and the mold (Column 6 Lines 27-28).
Inns fails to explicitly disclose applying heat to a proximal end of the bristle tufts to melt the proximal end of the bristle tuft to create a proximal end head portion, wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with the elastomeric matrix without a retention element (in column 3 Lines 10-18 the bristles are described to be pear shaped, which is a result of melting the ends of the bristles together.  This is a common trait within brush manufacturing to retain the bristles).
Fassler applying heat to a proximal end of the bristle tufts to melt the proximal end of the bristle tuft to create a proximal end head portion, wherein each of the plurality of bristle tufts is 
Regarding claim 8, (Original) Inns in view of Fassler disclose the method of claim 7, further comprising the step of applying additional thermoplastic elastomer to further encompass the proximal head portion of each of the plurality of bristle tufts and the platen (Inns Column 4 Lines 23-65).
Regarding claim 9, (Original) Inns in view of Fassler disclose the method of claim 7 further comprising the bristle strands being coated with a polymer that promotes bonding of the bristle tufts to form the proximal end head portion or promotes bonding of the bristle tufts to the elastomeric matrix (Inns; Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 10, (Original) Inns in view of Fassler disclose the method of claim 7 wherein the step of applying heat is accomplished by a heat source that comes into direct physical contact with the proximal end of the bristle tufts (Fassler Page 5 Lines 30-33 ; a heated solvent is disclosed to contact the bristles.  Please note a heated plate is also an obvious variant in the art).
Regarding claim 11, (Original) Inns in view of Fassler disclose the method of claim 7 wherein the step of applying heat is accomplished by a heated air heat source (Fassler Page 5 Lines 7-33).
Regarding claim 12, (Original) Inns in view of Fassler disclose the method of claim 7 wherein the proximal ends of all the bristle tufts are melted together to form a single proximal end head portion (Fassler Page 7 Lines 36-39).
Regarding claim 13, (Currently Amended) Inns discloses a brush head assembly comprising: 
a hard platen (Item 3); 
a plurality of bristle tufts (Item 8), each of which comprises a plurality of bristle strands having a free end (near Item 21) and a proximal end (near Item 25), wherein the proximal end of the bristle strands have been moldeded to form a proximal end head portion of each bristle tuft (in column 3 Lines 10-18 the bristles are described to be pear shaped, which is a result of melting/molding the ends of the bristles together.  This is a common trait within brush manufacturing to retain the bristles); and 
an elastomeric matrix (Item 25) that at least partially encompasses the hard platen and the proximal end head portion of the bristle tufts, 
Inns fails to explicitly disclose wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with the elastomeric matrix without a retention element.
Fassler teaches wherein each of the plurality of bristle tufts is heated to at least partially melt and fuse the proximal end of the bristle tufts with an injected polymeric matrix without a retention element (Page 5 Lines 7-33).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the known technique of melting the bristles to fuse them together as taught by Fassler to properly retain the bristles in the flexible elastomeric matrix of Inns.  Using fused bristles in an injection molded process is beneficial since it’s a simple process that allows the melted bristle ends self retain within the molding process (Fassler Page 3 Lines 6-25).

Please note this is a product claim, the process of injection molding or application of heat is a process and not required by a product claim as long as the end product has equivalent structure (see MPEP 2113)..
Regarding claim 14, (Original) Inns in view of Fassler disclose the brush head assembly of claim 13, wherein the bristle strands are made of nylon (Inns; Column 4 Lines 4-7).
Regarding claim 15, (Original) Inns in view of Fassler disclose the brush head assembly of claim 13, wherein the bristle strands are coated with a polymer that promotes bonding of the bristles to the elastomeric matrix (Inns; Colum 4 Lines 33-65 discusses how different components can have different compatabilizer materials to increase adhesion).
Regarding claim 16, (Original) Inns in view of Fassler disclose the brush head assembly of claim 15, wherein said polymer is selected from the group consisting of polyurethane, polybutylene terephthalate, polyolefm, and combinations thereof (Inns; discloses a list of polymers in Column 4 Lines 13-21 and a list of bristles in Column 4 Lines 4-7. Which include materials listed above.  In Column 4 Lines 33-48 its discussed how to increase compatibility between components and Column 5 Line 8-Column 6 Line 4 giving various examples).
Regarding claim 17, (Original) Inns in view of Fassler disclose the brush head assembly of claim 13 wherein the proximal ends of all bristle tufts are fused together to form a single proximal end head portion (Fassler Page 7 Lines 36-39).
Regarding claim 18, (Original) Inns in view of Fassler disclose the brush head assembly of claim 13 wherein the elastomeric matrix is made from a flexible thermoplastic elastomer (Inns Column 4 Lines 66-67).
Regarding claim 19, (Original) Inns in view of Fassler disclose the brush head assembly of claim 13 wherein the platen has a higher elastic modulus value than the elastomeric matrix (Inns Column 3 Lines 60-63).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723         

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723